DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 12, the phrase of “thereby” render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogel et al (U.S.Pat. 9,081,311).

    PNG
    media_image1.png
    351
    510
    media_image1.png
    Greyscale

	With respect to claim 12, Vogel discloses an object stage comprising all features of the instant claim such as: a first chamber (4); a second chamber (space between structure 3, mask table (MT) and above mask (MA); a first structure (3)  having a first surface; a second structure (MT) configured to support an object (MA) in the second chamber, movable relative to the first structure and having a second surface opposing the first surface of the first structure thereby defining a gap between the first structure and the second structure that extends between the first chamber and the second chamber (see figure 3) and a barrier (8A, 9A, 10A, 11A) disposed in the gap and configured to restrain contaminant particles from passing through the gap.
	As to claim 24, the second structure (MT) has a long stroke module and a short stroke module (see col.6, lines 50-55).
. 
Claims 1, 6, 10-12, 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sogard (US 2007/0079525). 
As to claim 12, Sogard discloses an object stage comprising all features of the instant claim such as: a first chamber (908b); a second chamber (908a); a first structure (932)  having a first surface; a second structure (910) configured to support an object (916) in the second chamber, movable relative to the first structure and having a second surface opposing the first surface of the first structure thereby defining a gap between the first structure and the second structure that extends between the first chamber and the second chamber (see figure 5) and a barrier (920) disposed in the gap and configured to restrain contaminant particles from passing through the gap.
As to claim 1, Sogard further discloses a third surface (top surface of barrier 920) and a first trap (920) disposed on at least a portion of the third surface and having a plurality of baffles configured to restrain contaminant particles from passing through the gap. 
[AltContent: arrow]
    PNG
    media_image2.png
    630
    487
    media_image2.png
    Greyscale
	Baffles.

As to claim 6, the first trap (920) is attachably coupled to the third surface (see figure 5).
As to claims 10 and 25, the object is a reticle and the second structure is a chuck configured to support the reticle.
As to claims 11 and 26, wherein the first chamber and the second chamber are each configured to be held at a vacuum pressure via vacuum pumps (906a, 906b).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 7-8 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Sogard (US 2007/0079525) in view of  Chang (EP-001510669 A1).
With respect to claims 7-8, Sogard discloses an object stage comprising substantially all of the limitations of the instant claims.  Sogard does not expressly disclose the trap having micro-structural tape or being impregnated with a liquid.  These features are well known per se.  For example, Chang discloses a particle filter having micro-structural tape (see abstract).  In view of such teachings, it would have been obvious to a skilled artisan to employ a trap having a micro-structural tape, as taught by Chang or having impregnated baffles with liquid for the purpose of trapping the particles. 
Allowable Subject Matter
Claims 2-5, 13-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-5, 7-8, 13-24 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of an object stage comprising among other features, a second trap disposed on at least a portion of the first strap,  and/or the specific structures and arrangements of these elements, as recited in the claims. 
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Albright et al (US 105,585,359) discloses an object stage and has been cited for technical background.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124.  The examiner can normally be reached on Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
4/13/21


/HUNG NGUYEN/Primary Examiner, Art Unit 2882